Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Li et al. (U.S. App. 2018/0166017) teaches an organic light emitting diode (OLED) display (see Abstract) comprising: a display area comprising a plurality of pixel rows configured to emit light in response to a light emission signal (see Fig. 2 and 5 pixels in rows controlled by an emit line); a light emission signal generator at a periphery of the display area (see Fig. 5, Item 10), and including a plurality of light emission signal stages connected to the plurality of pixel rows (see Fig. 5, shift registers connected to rows); and a first high voltage transmission line and a second high voltage transmission line connected to the light emission signal generator (see Fig. 5, VGH1, VGH2).
As discussed above Li does teach the concepts of light emission stages and stages among the plurality of light emission signal stages (see Fig. 4 in conjunction with Fig. 2).
Feng et al. (U.S. App. 2021/0209995) teaches wherein the first high voltage transmission line is connected to a plurality of odd- numbered signal stages among the plurality of signal stages (see Fig. 5A, alternating VDD_A and VDD_B for each stage), and the second high voltage transmission line is connected to a plurality of even- numbered signal stages (see Fig. 5A, alternating VDD_A and VDD_B for each stage).
In regard to claim 14, Li teaches an organic light emitting diode (OLED) display (see Abstract) comprising: a display area comprising a plurality of pixel rows configured to emit light in response to a light emission signal  (see Fig. 2 and 8 pixels in rows controlled by an emit line); a first light emission signal generator and a second light emission signal generator at opposite sides of the display area (see Fig. 8, Items 10 are drivers on opposite sides), and include a plurality of light emission signal stages connected to the plurality of pixel rows (see Fig. 8, shift registers of drivers connected to rows); and two first high voltage transmission lines and two second high voltage transmission lines at opposite sides of the display area and connected to the light emission signal generator (see Fig. 8 VGH1 and VGH2 on either side of the pixels) and the two first high voltage transmission lines are connected with each other and the two second high voltage transmission lines are connected with each other (see Fig. 8 VGH1 and VGH2 on either side of the pixels).
Li does teach the concepts of light emission signal stages, and first two high voltage and second high voltage transmission lines connected to shift registers and rows on opposite sides of the pixel matrix (See Figs. 7 and 8). 
Feng teaches wherein the voltage transmission line is connected to a plurality of odd-numbered signal stages among the plurality of signal stages (see Fig. 5A, alternating VDD_A and VDD_B for each stage), the transmission line is connected to a plurality of even-numbered signal stages among the plurality of signal stages (see Fig. 5A, alternating VDD_A and VDD_B for each stage).
	The references neither singularly or in combination teach the most recent amendment requiring and the odd-numbered light emission signal stages are configured to sequentially receive a first high voltage from the first high voltage transmission line with a plurality of horizontal periods difference, and the second high voltage transmission line is connected to a plurality of even- numbered light emission signal stages among the plurality of light emission signal stages and the odd-numbered light emission signal stages are configured to sequentially receive a second high voltage from the second high voltage transmission line with the plurality of horizontal periods difference.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694